Citation Nr: 0939566	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  04-30 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for first 
degree spondylolisthesis, status-post lumbar laminectomy and 
fusion, L5-S1 (hereinafter, "low back disorder").


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to July 
1995.

This matter is before the Board of Veterans' Appeals (Board0 
on appeal from a July 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which, in pertinent part, denied a 
compensable evaluation for the Veteran's service-connected 
low back disorder.  The Veteran appealed, contending a higher 
rating was warranted.  A subsequent July 2004 decision 
assigned a rating of 10 percent, effective May 17, 2002.  
However, it is presumed that the Veteran seeks the maximum 
benefit allowed by law and regulation for both disabilities, 
and "it follows that such a claim remains in controversy 
where less than the maximum available benefit is awarded."  
AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran provided testimony at a hearing conducted before 
personnel at the RO in March 2005.  A transcript of this 
hearing has been associated with the Veteran's VA claims 
folder.

In January 2008, the Board remanded the current appellate 
claim for additional evidentiary development, to include a 
new VA examination of the service-connected low back disorder 
which was accomplished in November 2008.  As a preliminary 
matter, the Board finds that the remand directives have been 
completed, and, thus, a new remand is not required to comply 
with the holding of Stegall v. West, 11 Vet. App. 268 (1998).

As an additional matter, the Board notes that it also denied 
the Veteran's claim of entitlement to a rating in excess of 
20 percent for his service-connected left shoulder disorder 
in January 2008.  Nothing in the record indicates the Veteran 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (Court).  Consequently, the Board does 
not have jurisdiction to further address that issue.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case have been 
completed.

2.  The Veteran's service-connected low back disorder has 
been consistently manifested by pain and resulting functional 
impairment during the pendency of this case.

3.  The Veteran's service-connected low back disorder has 
been manifested by moderate limitation of motion, to include 
forward flexion greater than 30 degrees but not greater than 
60 degrees.

4.  The Veteran's service-connected low back disorder has not 
been manifested by severe limitation of motion; forward 
flexion of the thoracolumbar spine 30 degrees or less; or 
ankylosis of the entire thoracolumbar spine; severe 
lumbosacral strain with listing of the whole spine to 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion.

5.  The Veteran's service-connected low back disorder has not 
resulted in intervertebral disc syndrome, to include 
incapacitating episodes.


CONCLUSION OF LAW

The criteria for a rating of 20 percent, and no higher, is 
warranted for the Veteran's service-connected low back 
disorder.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2009); 
38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, and 5295 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  Although the Veteran was sent 
pre-adjudication notice in May 2002, the Board must 
acknowledge that it did not specifically refer to his low 
back claim.  Nevertheless, he was subsequently sent 
additional notification in August 2003, March 2006 and 
February 2008 followed by readjudication of the claim via the 
July 2004 Statement of the Case (SOC) as well as Supplemental 
SOCs in June 2005 and January 2009.  This development "cures" 
the timing problem associated with inadequate notice or the 
lack of notice prior to the initial adjudication.  Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing 
Mayfield II, 444 F.3d at 1333-34.  

Taken together, the aforementioned VCAA letters informed the 
Veteran of what was necessary to substantiate his current 
appellate claim, what information and evidence he must 
submit, what information and evidence will be obtained by VA, 
and the need for the Veteran to advise VA of or to submit any 
evidence in his possession that was relevant to the case.  As 
such, this correspondence fully complied with the notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the Court's holding in Quartuccio, 
supra.  Moreover, the March 2006 and February 2008 letters 
included information regarding disability rating(s) and 
effective date(s) as mandated by the holding in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).   The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.   The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.   See 
38 C.F.R. § 3.159(b)(1).)

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In view of the foregoing, 
the Board finds that the Veteran was notified and aware of 
the evidence needed to substantiate his claims and the 
avenues through which he might obtain such evidence, and of 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the Board finds that the duty to assist a 
claimant in the development of his or her case has been 
satisfied.  The Veteran has had the opportunity to present 
evidence and argument in support of his claims, to include at 
the March 2005 RO hearing.  Nothing indicates the Veteran has 
identified the existence of any relevant evidence that has 
not been obtained or requested.  Moreover, he was accorded VA 
medical examinations regarding this case in May 2004, October 
2005, and November 2008, which included detailed findings as 
to the current severity of his service-connected low back 
disorder.  The Board acknowledges that no range of motion 
findings appear to have been noted on that examination, but 
this is due to the Veteran's unwillingness to participate in 
such testing.  Further, the Veteran has not indicated that 
the disability has increased in severity since the most 
recent examination, nor has he identified any prejudice 
therein.  Accordingly, the Board finds that this examination 
is adequate for resolution of this case.  Consequently, the 
Board finds that the duty to assist the Veteran has been 
satisfied in this case, to the extent permitted by the 
cooperation of the Veteran.  

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claims.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the Veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  38 
C.F.R. § 3.159(a)(1).

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations applies, 
assigning the higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disability upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  However, the Court 
recently held that "staged" ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

With regard to the Veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

The criteria for evaluating disabilities of the back were 
substantially revised during the pendency of this appeal.  
For example, the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 for evaluating intervertebral 
disc syndrome were amended, effective September 23, 2002.  
See 67 Fed. Reg. 54,345-54,349 (August 22, 2002).  The newly 
enacted provisions of this section allow for intervertebral 
disc syndrome (preoperatively or postoperatively) to be 
evaluated based either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining (under 38 C.F.R. § 4.25) separate evaluations of 
its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  In addition, effective 
September 26, 2003, further changes have been made to the 
criteria for evaluating spine disorders.  See 68 Fed. Reg. 
51,454-51,458 (August 27, 2003).  These revisions consist of 
a new rating formula encompassing such disabling symptoms as 
pain, ankylosis, limitation of motion, muscle spasm, and 
tenderness. Additionally, associated neurological 
abnormalities (e.g., bowel or bladder impairment) are now for 
evaluation separately.  These changes are listed under 
Diagnostic Codes 5235-5243, with Diagnostic Code 5243 now 
embodying the recently revised provisions of the former 
Diagnostic Code 5293 (for intervertebral disc syndrome).

Where a law or regulation changes after a claim is filed or 
reopened, but before the administrative or judicial appeals 
process has been concluded, the version of the law or 
regulation most favorable to the appellant must apply unless 
Congress or the Secretary provides otherwise.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  However, in a precedent 
opinion of the VA Office of the General Counsel, it was held 
that, when a provision of the VA rating schedule is amended 
while a claim for an increased rating under that provision is 
pending, the Board must determine whether the intervening 
change is more favorable to the veteran, and, if the 
amendment is more favorable, apply that provision to rate the 
disability for periods from and after the effective date of 
the regulatory change.  In addition, the Board must apply the 
prior regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  
VAOPGCPREC 3-2000 (April 10, 2000).  Accordingly, the Board 
will evaluate the Veteran's service-connected low back 
disorder under both the "old" and "new" criteria, and 
determine whether higher rating(s) are warranted under any of 
the potentially applicable Diagnostic Codes.

Former Diagnostic Code 5292 provided for the evaluation of 
limitation of motion of the lumbar spine.  When the 
limitation of motion of the lumbar spine is slight, a 10 
percent rating is provided.  When the limitation of motion is 
moderate, a 20 percent rating is provided.  When the 
limitation of motion is severe, a rating of 40 percent is 
warranted.  38 C.F.R. § 4.71a (2002).

Former Diagnostic Code 5293 provides for evaluation of 
intervertebral disc syndrome.  Intervertebral disc syndrome 
is assigned a noncompensable rating when it is postoperative, 
cured.  A 10 percent evaluation is assigned when it is mild.  
Moderate symptoms with recurring attacks are assigned a 20 
percent evaluation.  Severe symptoms, with recurring attacks 
and intermittent relief are assigned a 40 percent evaluation.  
Pronounced symptoms, that are persistent and compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, with 
little intermittent relief are assigned a 60 percent 
evaluation.  The maximum evaluation available under 
Diagnostic Code 5293 is 60 percent.  38 C.F.R. § 4.71a 
(2002). 

Former Diagnostic Code 5295 provides for the evaluation of 
lumbosacral strain.  With characteristic pain on motion, a 
rating of 10 percent is provided.  With muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in a standing position, a rating of 20 percent is 
provided.  When severe with listing of the whole spine to 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion, a rating of 40 percent is 
provided.  38 C.F.R. § 4.71a (2002).

The most recent amendment to 38 C.F.R. § 4.71a (i.e., the 
"new" criteria) changed the Diagnostic Codes for spine 
disorders to 5235 to 5243, and spine disorders are now rated 
under the General Rating Formula for Diseases and Injuries of 
the Spine.

The amended rating criteria now define normal range of motion 
for the various spinal segments for VA compensation purposes.  
Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  Further, the normal 
ranges of motion for each component of spinal motion are the 
maximum that can be used for calculation of the combined 
range of motion.  See 38 C.F.R. § 4.71a (2009), General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(2), as added by 68 Fed. Reg. 51,454 (Aug. 27, 2003).

The General Rating Formula for Diseases and Injuries of the 
Spine provides that with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease, 
a 10 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  An evaluation of 20 percent is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine is 
not greater than 120 degrees; or muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  An evaluation of 40 percent is warranted 
for forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine.  An evaluation of 50 percent requires unfavorable 
ankylosis of the entire thoracolumbar spine.  An evaluation 
of 100 percent requires unfavorable ankylosis of the entire 
spine.

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  See 38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, Note (5), as added by 68 Fed. Reg. 51,454 (Aug. 
27, 2003).

The evaluation criteria are meant to encompass and take into 
account the presence of pain, stiffness, or aching, which are 
generally present when there is a disability of the spine.  
Therefore, an evaluation based on pain alone would not be 
appropriate, unless there is specific nerve root pain, for 
example, that could be evaluated under the neurologic 
sections of the rating schedule.  See 68 Fed. Reg. 51,455 
(Aug. 27, 2003).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that an evaluation of 10 
percent is warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
one week but less than 2 weeks during the past 12 months.  An 
evaluation of 20 percent is warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 2 weeks but less than 4 weeks during the past 12 
months.  An evaluation of 40 percent is warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months.  Finally, an evaluation of 
60 percent requires intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.

For the purposes of evaluations under Diagnostic Code 5243, 
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  See 38 C.F.R. § 4.71a, Intervertebral Disc 
Syndrome, Note (1); see also 69 Fed. Reg. 32, 449 (June 10, 
2004).

The words "slight," "moderate," and "severe" are not defined 
in the VA Schedule for Rating Disabilities.  It should also 
be noted that use of terminology such as "severe" by VA 
examiners and others, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  
Rather, it is the Board's responsibility to evaluate all the 
medical evidence and determine the appropriate rating that 
would compensate the veteran for impairment in earning 
capacity, functional impairment, etc.  See 38 C.F.R. §§ 4.2, 
4.6.

Although the criteria under Diagnostic Code 5292 was less 
defined than the current criteria and numerical ranges of 
motion were not provided in the prior rating criteria, 
guidance can be obtained from the amended regulations.  In 
adopting specific ranges of motion to define what is normal, 
VA stated that the ranges of motion were based on the 
American Medical Association Guides to the Evaluation of 
Permanent Impairment, 2nd ed., (1984), which is the last 
edition of the Guides that measured range of motion of the 
spine using a goniometer.  See supplementary information, 67 
Fed. Reg. 56,509 (Sept. 4, 2002).  In other words, even 
though pre-2003 regulations did not define normal range of 
motion for the spine, the current definition is based on 
medical guidelines in existence since 1984, and the Board can 
consider the current ranges of motion to rating spine 
disabilities under the old criteria.

The Board acknowledges May 2004 VA examination reflects the 
Veteran's low back had forward flexion to 70 degrees; as well 
as side bending, rotation, and extension to 30 degrees.  
However, the subsequent October 2005 VA examination showed 
forward flexion to 50 degrees; side bending to 10 degrees, 
left and right; rotation to 10 degrees, left and right; and 
extension to 10 degrees.  As such, the Board finds that this 
criteria more nearly approximates that of moderate limitation 
of motion under Diagnostic Code 5292, which warrants a 20 
percent rating.  Moreover, it also corresponds to the 
criteria for a 20 percent rating under the current General 
Rating Formula for Diseases and Injuries of the Spine in that 
it shows forward flexion greater than 30 degrees but not 
greater than 60 degrees.  Consequently, the Board concludes 
that a 20 percent rating is warranted in this case.

The Board further finds that a rating in excess of 20 percent 
is not warranted in this case.  Despite the Veteran's 
complaints of pain, the record shows no period(s) during the 
pendency of this case where his service-connected low back 
disorder has not been manifested by severe limitation of 
motion nor forward flexion of the thoracolumbar spine 30 
degrees or less.  No such limitation is shown on the May 2004 
or October 2005 examinations, nor in the treatment records on 
file.  Although the Veteran underwent a new examination in 
November 2008, it was indicated he would not participate in 
range of motion testing.  Therefore, there are no findings, 
even with the Veteran complaints of pain, by which it can be 
factually ascertained that a rating in excess of 20 percent 
is warranted based upon limitation of motion.

The Board also finds the Veteran does not meet or nearly 
approximate the criteria for a rating in excess of 20 percent 
under any of the other potentially applicable Diagnostic 
Codes. 

With respect to former Diagnostic Code 5295, the record does 
not reflect the service-connected low back disorder was 
manifest at any time by severe lumbosacral strain with 
listing of the whole spine to opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of the joint space, or 
some of the above with abnormal mobility on forced motion.  
Nothing in the competent medical evidence indicates listing 
of the whole spine to one side, nor positive Goldthwait's 
sign.  The Board also observes that X-rays conducted of the 
lumbar spine in May 2004 demonstrated normal mineralization, 
intervertebral bar fixations noted from L5 to S1, and 
satisfactory alignment of the hardware material without any 
evidence of radiographic loosening.  Similar findings were 
made on X-rays studies conducted as part of the October 2005 
examination.  The most recent VA examination of November 2008 
showed evidence of the spinal fusion, but no evidence of a 
fracture or subluxation; the disc spaces were well preserved; 
and the remaining disc spaces were also preserved.  As such, 
the low back disorder is not manifested by osteoarthritic 
changes nor narrowing or irregularity of the joint space.

In regard to the current General Rating Formula for Diseases 
and Injuries of the Spine, nothing in the competent medical 
evidence indicates the Veteran's lumbar spine has ever been 
diagnosed with ankylosis.  

In addition to the foregoing, the Board notes that the 
Veteran was not service connected for intervertebral disc 
syndrome.  Moreover, the most recent VA examination of 
November 2008 found the Veteran did not have intervertebral 
disc syndrome.  The Board also notes that there was no 
indication of any such impairment on X-ray studies.  For 
example, the November 2008 examination noted that the disc 
spaces were preserved.  As such, there are no competent 
medical evidence that would warrant consideration of a rating 
in excess of 20 percent under former Diagnostic Code 5293.  
The Board also notes that there is no indication of the 
competent medical evidence that the Veteran's service-
connected low back disorder has resulted in period(s) of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician.  Further, the November 2008 VA 
examination noted the Veteran denied any incapacitating 
episodes during the last 12 months.  Thus, the case does not 
warrant consideration of the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.

In addition to the foregoing, the Board concurs with the RO's 
decision that the Veteran's service-connected low back 
disorder does not warrant consideration of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1).  This regulation 
provides that in exceptional cases where the schedular 
evaluations are found to be inadequate, an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities may be approved provided the case 
presents such an exceptional or unusual disability picture 
with related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.  However, the only surgical procedure conducted on 
the low back appears to have been the spinal fusion conducted 
in 1998.  No other surgical procedures, or period(s) of 
hospitalization due to this disability, appears to be of 
record.  Although the Veteran is currently unemployed, the 
evidence, including the November 2008 VA examination, 
reflects most of his impairment is due to nonservice-
connected encephalitis.  To the extent the service-connected 
low back disorder alone causes occupational impairment, the 
Board is of the opinion that such impairment has been 
adequately compensated by the current schedular rating.  Loss 
of industrial capacity is the principal factor in assigning 
schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 
4.1.  Indeed, 38 C.F.R. § 4.1 specifically states: 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that 
the disability rating itself is recognition that industrial 
capabilities are impaired).  Moreover, there is no evidence 
in the medical records of an exceptional or unusual clinical 
picture, or of any other reason why an extraschedular rating 
should be assigned.  For these reasons, the Board has 
determined that referral of the case for extra-schedular 
consideration pursuant to 38 C.F.R. 3.321(b)(1) is not 
warranted.

The Board further notes that, in Rice v. Shinseki, 22 Vet. 
App. 447 (2009), the Court held that a claim of entitlement 
to a total rating based upon individual unemployability 
(TDIU) is part of an increased rating claim when such claim 
is raised by the record.  The Court held that when evidence 
of unemployability is submitted at the same time that the 
Veteran is appealing the initial rating assigned for a 
disability, the claim for TDIU will be considered part and 
parcel of the claim for benefits for the underlying 
disability.  Id.  In this case, the Board finds that a claim 
for a TDIU is not raised by the record as the evidence of 
record fails to show that the Veteran is unemployable due to 
his service-connected disabilities.  As already noted, the 
competent medical evidence reflects the Veteran's impairment, 
and unemployability, is primarily due to his nonservice-
connected encephalitis.  


The Board has also determined that the level of occupational 
impairment attributable to the service-connected low back 
disorder is adequately reflected by the current compensable 
rating.  Therefore, the Board finds that no further 
consideration of a TDIU is warranted.  


ORDER

Entitlement to a rating of 20 percent for the Veteran's 
service-connected low back disorder is granted, subject to 
the law and regulations applicable to the payment of monetary 
benefits.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


